DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-6 and 8-21 filed April 26, 2022 are pending in the application.  The amendments to the Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed January 28, 2022.

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to independent claims 1, 16, and 21, prior art of record doesn’t reach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter: 
Claims 1 and 16:  a first guide member extending through the first and second portions of the retaining member, the at least one first compression member being movably disposed on the first guide member.
Claim 21:  the first bracket member having an opening therein through which the at least one first compression member is configured to move responsive to the impact event.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612